Citation Nr: 1106153	
Decision Date: 02/15/11    Archive Date: 02/28/11	

DOCKET NO.  08-25 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from June 1989 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the VARO in 
Cheyenne, Wyoming, that denied entitlement to the benefit sought.

The appeal is REMANDED to the RO by way of the Appeals Management 
Center in Washington, D.C.  VA will notify the Veteran should 
further action be required.


REMAND

In July 2010, the Board granted a motion to reschedule a Board 
hearing at the RO in Cheyenne, Wyoming, after the Veteran failed 
to appeal for a previously scheduled hearing.  The Board found 
good cause was shown for the Veteran failing to appear for his 
scheduled hearing and for failing to provide a timely request for 
a new hearing date.

Accordingly, the case is REMANDED for the following:

Schedule the Veteran for a travel board 
hearing at the RO at the earliest available 
opportunity.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



